IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


FJW INVESTMENT, INC., D/B/A BATH     : No. 157 WAL 2019
FITTER OF PITTSBURGH,                :
                                     :
                Petitioner           : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                                     :
           v.                        :
                                     :
                                     :
LUXURY BATH OF PITTSBURGH, INC.,     :
BARRY ERENRICH, KENNETH KAYSER, :
RICHARD GALLAGHER, BRYAN MYERS, :
MARK PINTEA, RB PRO, INC., D/B/A RE- :
BATH, JO ANN YOCHUM, AND             :
CHRISTINE DUMM,                      :
                                     :
                Respondents          :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.